Citation Nr: 0125768	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  98-02 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for Reiter's syndrome 
with bilateral plantar fasciitis and arthralgias of knees, 
sacroiliac joints, and left shoulder, currently evaluated as 
60 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and F.H.


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran served on active duty from September 1980 to 
August 1982.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied a rating in excess of 
30 percent for Reiter's syndrome.  The veteran and his 
representative appeared before a hearing officer at a hearing 
at the RO in January 1998.  In an October 1998 decision, the 
Hearing Officer increased the evaluation to 60 percent 
effective from February 26, 1997, the date of the claim. 

The Board REMANDED this case to the RO in response the 
veteran's request for a Travel Board hearing in November 
2000.  Subsequently, the veteran agreed to appear at a 
videoconference hearing with the Board.  The veteran, F.H., 
and his representative appeared at videoconference hearing 
with the Board in June 2001.

The Board notes that the issue of entitlement to a total 
rating based on individual unemployability was raised by the 
veteran's representative in the June 2001 VA Form 646.  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other "agency 
of original jurisdiction" (AOJ) (see Machado v. Derwinski, 
928 F.2d 389, 391 (Fed. Cir. 1991)) before a claimant may 
secure "appellate review" by the BVA.  Absent a notice of 
disagreement, statement of the case, and substantive appeal, 
the Board does not have jurisdiction over the issue.  Rowell 
v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 
554 (1993).  This issue is referred to the RO for the 
appropriate action.


REMAND

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  At his June 2001 hearing, the 
veteran testified that his condition had worsened since the 
last examination as he experienced constant pain in his neck, 
back, hips, knees, and ankles and that he needed help in the 
home.  He reported that he received regular medical treatment 
at the VA approximately every 3 months, was last seen at the 
VA in May 2001.  Although the VA examiner, at the December 
2000 examination, indicated that the veteran's neck problems 
would prevent his holding gainful employment.  The examiner 
did not discuss the evidence of weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40 
(2001), as set forth in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Furthermore, the examiner did not state whether the 
veterans had constitutional manifestations associated with 
active joint involvement, which was totally incapacitating or 
whether the veteran's disability resulted in severe 
impairment of health.  See 38 C.F.R. §§ 4.71, 4.88b 
Diagnostic Codes 5002, 6350 (2001).

Thus, although the RO conducted a recent examination in 
December 2000, the veteran contends that his disability has 
worsened.  Moreover, the most recent VA medical records were 
dated in August 1999.  VA's duty to assist the veteran 
includes obtaining recent medical records and a thorough and 
contemporaneous examination in order to determine the nature 
and extent of the veteran's disabilities.  Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
Supp. 2001).  See also 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Therefore, in view of the 
above, the Board is of the opinion that a remand is necessary 
to obtain relevant evidence in order to adequately adjudicate 
the veteran's claim.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the VA medical 
records from August 1999 to present from 
the Jackson, Mississippi VA medical 
facility.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and extent of the veteran's 
service-connected Reiter's syndrome with 
bilateral plantar fasciitis and 
arthralgias of knees, sacroiliac joints, 
and left shoulder.  The claims folder 
should be made available to the examiner 
for review and the examination report 
should reflect that such review was 
accomplished.  The examiner should 
address the evidence of pain, weakened 
movement, excess fatigability, or 
incoordination and determine the level of 
associated functional loss in light of 38 
C.F.R. § 4.40 (2000), as set forth in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
All special studies and tests should be 
performed.  The examiner should opine 
whether the veteran's disability is 
totally incapacitating or produces severe 
impairment of health.  The examiner 
should provide a rationale for this 
opinion.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  The veteran has the right to submit additional 
evidence and argument concerning the claims the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



